Per curiam.
The trial court denied appellant’s petition for habeas corpus in an extradition proceeding.
We have carefully examined the record and find that the extradition documents are in order, the appellant is charged with a crime in the demanding state, the appellant is the person named in the request for extradition, and the appellant is a fugitive from justice in the demanding state. Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978).

Judgment affirmed.


All the Justices concur.